            Case 8:21-cv-00120-CJC-KES Document 7 Filed 01/25/21 Page 1 of 1 Page ID #:14
                                                                                                                                 <tHRFORM
     NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
     OR OF PARTY APPEARING IN PRO PER

     DR ORLY TAITZ, ESQ
     29839 SANTA MARGARITA, STE 100
     RANCHO SANTA MARGARITA, CA 92688
     PH 949-683-5411




     ATTORNEY(S) FOR:   PLAINTIFF-DEFEND OUR FREEDOMS FOU:t'
                                                 UNITED STATES DISTRICT COURT
                                                CENTRAL DISTRICT OF CALIFORNIA
                                                                                   CASE NUMJJER;
    DEFEND OUR FREEDOMS FOUNDATION
                                                                                                           8:21 -CV-120
                                                                Plai nti ff(s),
                                       v.

   SCHUMER ET AL
                                                                                                   CERTIFICATION AND NOTICE
                                                                                                     OF INTERESTED PARTIES
                                                              Defendant(s)                                (Local Rule 7.1-1)

   TO:          THE COURT AND ALL PARTIES OF RECORD:

  The undersigned, counsel of record for               PLAINTIFF-DEFEND OUR FREEDOMS FOUNDATION
  or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
  the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
  or recusal.

                 (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)
                                PARTY
                                                                                           CONNECTION I INTEREST
  DONARD J. TRUMP
                                                                                  SUBJECT OF THE CONTROVERSY AT HAND




          01.25.2021
                                                          IS/ ORLY TAITZ, ESQ
          Date
                                                          Signature



                                                          Attorney of record for (or name of party appearing in pro per):

                                                          DEFEND OUR FREEDOMS FOUNDATION


CV-30 (05/13)
                                                      NOTICE OF INTERESTED PARTIES
